


110 HRES 142 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 142
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Ms. Jackson-Lee of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Kevin Dwayne Ener, a dedicated radio broadcaster who worked diligently to
		  provide valuable broadcast services to the Acres Homes Communities in Houston,
		  Texas.
	
	
		Whereas Kevin Ener was born on March 8, 1970, in Houston,
			 Texas, to Deborah Ener Lee and the late Carl Wesley Shankle;
		Whereas Kevin Ener was one of 8 children from a large and
			 loving family;
		Whereas Kevin Ener was educated at Aldine High School and
			 Texas Southern University, where he acquired the skills to become a trained
			 legal assistant;
		Whereas Kevin Ener’s true calling arose from his love of
			 music and love of his Acres Homes community;
		Whereas Kevin Ener began his first business venture at the
			 age of 13 as a mobile DJ at St. Monica’s Catholic Church, and
			 Sid Ranch;
		Whereas by the age of 20, he had run several record
			 labels, and by the age of 30, he owned his own record label, AHEM
			 Recording;
		Whereas he produced music for many local artists,
			 including Billy Cook, Phoenix, Big Mello, Hahje, Eda Massberg, and
			 Nuyorka;
		Whereas his interest in music production soon led him into
			 disk jockey performing, record and event promotions, graphic design and
			 production, merchandising, artist management, and, ultimately, radio
			 broadcasting;
		Whereas heart and soul, Kevin was a son of Acres Homes,
			 and in 2005, with his long-time friend Larry Williams, Kevin founded a low
			 power FM radio station whose signal originated from the living room of Kevin’s
			 Acres Homes house;
		Whereas as the station found its voice and audience, he
			 moved the broadcast signal up the FM dial from 89.1 to 96.1, and moved the
			 broadcast source to the corner of West Montgomery and S. Victory;
		Whereas the station was located in the heart of the
			 community, and soon became the heartbeat of the community;
		Whereas led by Kevin and his team of over 30 dedicated
			 volunteers, the station broadcast a wide range of music, public interest
			 announcements, live-remote events, and interviews with local politicians,
			 merchants, pastors, and artists;
		Whereas the depth and quality of the service 96.1FM
			 delivered to the Acres Homes community is evident in the tone and content of
			 awards, commendations and letters that Kevin and the station received from such
			 friends as State Representative Sylvester Turner, City Councilman Jarvis
			 Johnson, the Acres Homes Chamber of Commerce, and scores of Acres Homes civic
			 organizations, churches, small business owners, and up-and-coming rap, hip hop,
			 and gospel recording artists;
		Whereas Kevin Dwayne Ener passed away February 3, 2007;
			 and
		Whereas Kevin Dwayne Ener was the devoted husband of
			 Felicia Ener, and the proud father of 9 children, Brittany, Brandon, William,
			 Kevin, Lois, Dexter, Chase, Jessica, and Nyah: Now, therefore, be it
		
	
		That the House of Representatives
			 commends Kevin Dwayne Ener for his dedication and valuables service as a radio
			 broadcaster in the Acres Homes Community of Houston, Texas.
		
